Citation Nr: 0828073	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  08-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than 
November 26, 1999, for an award of a total disability rating 
based on individual unemployability (TDIU), including on an 
extraschedular basis.

2.  Entitlement to an effective date earlier than 
November 26, 1999, for an award of service connection and a 
70 percent rating for depression with personality changes.





ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from April to October 1970 and 
additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which granted, in pertinent 
part, the veteran's claims of entitlement to a TDIU, 
effective August 10, 2001, and for service connection for 
depression with personality changes as secondary to service-
connected low back strain, assigning a 70 percent rating 
effective August 10, 2001.  This decision was issued to the 
veteran in October 2002.  The veteran disagreed with this 
decision in October 2003.  He perfected a timely appeal in 
June 2004.

In September 2006, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In a June 2007 rating decision, the RO assigned, in pertinent 
part, an earlier effective date of November 26, 1999, to the 
award of a TDIU and for service connection and a 70 percent 
rating for depression with personality changes.  The veteran 
disagreed with this decision in September 2007, seeking an 
earlier effective date than November 26, 1999, for the award 
of a TDIU and for service connection and a 70 percent rating 
for depression with personality changes.  He perfected a 
timely appeal in July 2008.

In July 2008, a Board Deputy Vice Chairman advanced the 
veteran's claim on the docket pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was unable to secure and maintain 
substantially gainful employment as of November 26, 1999; 
prior to that date, he was enrolled full-time in a VA 
vocational rehabilitation program.

3.  The veteran's informal claim of service connection for 
depression was date-stamped as received by the RO on 
November 26, 1999.

4.  The veteran's depression with personality changes has 
been service-connected since November 26, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
November 26, 1999, for TDIU have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400, 4.16 
(2007).

2.  The criteria for an effective date earlier than 
November 26, 1999, for an award of service connection for 
depression with personality changes have not been met.  
38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The earlier effective date claims on appeal are 
"downstream" elements of the RO's award of TDIU and service 
connection and a 70 percent rating for depression with 
personality changes in the currently appealed rating decision 
issued in September 2002.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  With respect to the veteran's claim of 
service connection for depression with personality changes, 
in a letter dated in December 2001, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete this claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence and 
noted other types of evidence the veteran could submit in 
support of his claim.  In addition, the veteran was informed 
of when and where to send the evidence.  With respect to the 
veteran's claim of entitlement to a TDIU, VCAA notice was not 
provided prior to the currently appealed rating decision 
issued in October 2002.  Because this decision was fully 
favorable to the veteran on the issues of entitlement to 
service connection for depression with personality changes 
and to a TDIU, however, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the October 2002 rating decision was 
fully favorable to the veteran on the issues of service 
connection for depression with personality changes and 
entitlement to TDIU, and because the veteran's earlier 
effective date claims are being denied in this decision, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.

As will be explained below in greater detail, the evidence 
does not support an effective date earlier than November 26, 
1999, for the veteran's TDIU or for the award of service 
connection and a 70 percent rating for depression with 
personality changes.  Thus, any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in March and September 2006 and 
in June 2007, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from the grant of service connection for depression 
with personality changes and entitlement to TDIU.  
Consequently, Vazquez-Flores is inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  A review of the claims file shows that, although 
the veteran appeared for his Board hearing in March 2006, he 
did not provide any testimony and only submitted additional 
written documentation in support of his claims.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than November 26, 1999, for a TDIU and for the award 
of service connection and a 70 percent rating for depression 
with personality changes.

A veteran may be awarded a TDIU rating upon a showing that he 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a). 

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  In a claim for TDIU, the Board may not reject 
the claim without producing evidence, as distinguished from 
mere conjecture, that the veteran's service-connected 
disability or disabilities do not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

On a VA Form 28-1902b, "Counseling Record-Narrative 
Report," dated in July 1999 and date-stamped as received by 
the RO on October 19, 1999, a VA counseling psychologist 
provided a record of a July 1999 counseling interview with 
the veteran.  The VA counseling psychologist concluded that 
the veteran "has impairment of employability.  [The veteran] 
has not been gainfully employed for at least the past two 
years."  This report also noted that "the veteran's service 
connected disability does contribute in substantial part to 
the impairment of employability."

On a VA Form 28-8861, "Request for Medical Services-Chapter 
31," dated on November 26, 1999, the veteran's VA vocational 
rehabilitation counselor noted that he had reported "very 
high levels of stress on a global level of day to day 
activities.  He has demonstrated low frustration tolerance 
and has been described as impulsive."  The counselor 
requested that VA Puget Sound Health Care System conduct a 
psychological assessment of the veteran.

The next relevant correspondence occurred when the veteran 
filed a VA Form 21-4138, dated on August 7, 2001, and date-
stamped as received by the RO on August 10, 2001, and stated 
an intent to file a claim of service connection for "severe 
depression" as secondary to a service-connected back 
disability.

In statements on a VA Form 21-4138, dated on February 12, 
2002, and date-stamped as received by the RO on the same 
date, the veteran filed a claim of entitlement to a TDIU.  
Attached to this VA Form 21-4138 was a VA Form 21-8940, 
"Veteran's Application For Increased Compensation Based On 
Unemployability."  The veteran contended that his service-
connected back disability prevented him from securing or 
following any substantially gainful occupation.  This 
disability had affected his full-time employment in June 
2000.  The veteran stated that, although he "worked for a 
few days as a temp in 1999, [my] last real job was [in] 
5/96" as a real estate appraiser.  The veteran became too 
disabled to work in June 2000.  He had not tried to obtain 
employment since he became too disabled to work because he 
had been on vocational rehabilitation through VA.  

A review of an undated "Employment History" written by the 
veteran and included in the claims file shows that he held 
multiple jobs between 1970 and 1999.  It appears that he last 
worked full-time for the U.S. Army Corps of Engineers in 1996 
and then held a series of temporary positions until it 
appears that he stopped working in 1999.  The veteran 
reported that he had not worked from 2000 to 2002.

In a letter dated on June 25, 2002, and date-stamped as 
received by the RO on September 10, 2002, the veteran 
contended that the effective date for his TDIU claim should 
be "much earlier" than August 23, 2001.

In statements on a VA Form 21-4138, dated on August 2, 2002, 
and date-stamped as received by the RO on the same date, the 
veteran asserted that he had erred in reporting that he had 
become too disabled to work in June 2000.  Instead, the 
veteran contended that "the date my [service-connected] 
disability affected my full time employment and the date I 
became too disabled to work was much earlier" than June 
2000.

As noted in the Introduction, in a rating decision issued in 
October 2002, the RO granted the veteran's claim of 
entitlement to a TDIU, effective August 10, 2001, and for 
service connection for depression with personality changes, 
assigning a 70 percent rating effective August 10, 2001.  In 
the narrative for this rating decision, the RO determined 
that August 10, 2001, was the date when VA received the 
veteran's claims.

A review of the veteran's SSA records shows that he received 
treatment by private physicians and VA clinicians for 
depression beginning in 2000.  In a September 2002 letter 
included in the veteran's SSA records, a private counselor 
stated that the veteran was totally disabled and 
unemployable.  The veteran was awarded SSA disability 
benefits in December 2004 for affective or mood disorders and 
for sprains and strains.  

Also as noted in the Introduction, after the Board remanded 
the veteran's appeal to the RO/AMC in September 2006, in a 
rating decision issued in June 2007, the RO assigned an 
earlier effective date of November 26, 1999, for an award of 
a TDIU and for service connection and a 70 percent rating for 
depression with personality changes.  The RO noted in this 
decision that November 26, 1999, was the date that the 
veteran's VA Form 28-8861, "Request for Medical Services-
Chapter 31," had been received indicating an intent to file 
an informal claim for benefits.  Thus, November 26, 1999, was 
the appropriate effective date for the veteran's claims.

In statements on his Notice of Disagreement, dated on 
September 7, 2007, and date-stamped as received by the RO on 
September 12, 2007, and in statements on his VA Form 9, dated 
on July 1, 2008, and date-stamped as received at the RO on 
that same date, the veteran contended that he was entitled to 
an effective date earlier than November 26, 1999, for the 
award of TDIU and for service connection and a 70 percent 
rating for depression with personality changes.  

The Board finds that the preponderance of the evidence is 
against assigning an effective date earlier than November 26, 
1999, for the award of a TDIU.  As the RO noted in June 2007, 
a review of the claims file shows that an informal claim for 
TDIU was received on November 26, 1999, when the veteran's VA 
vocational rehabilitation counselor requested that the 
veteran be provided with VA psychological evaluation and 
noted that he was experiencing stress; prior to that date, 
there is no record that the veteran filed a formal or 
informal claim for TDIU.  Despite the veteran's repeated 
assertions to the contrary, the determination of an 
employment handicap or a serious employment handicap based on 
an impairment of employability, as discussed on a VA Form 28-
1902b received in October 1999, does not constitute a 
determination that the veteran was precluded from securing 
and maintaining substantially gainful employment solely as a 
result of his service-connected disabilities.  Instead, prior 
to November 26, 1999, the veteran was enrolled full-time in a 
VA vocational rehabilitation program.  The veteran himself 
reported on his VA Form 21-8940 that his service-connected 
back disability only had prevented him from securing or 
following any substantially gainful occupation and had 
affected his full-time employment since June 2000.  The 
veteran has contended strenuously that he erred when he 
reported June 2000 as his last date of full-time employment; 
however, despite the veteran's repeated assertions to the 
contrary concerning his actual last date of full-time 
employment, he has not identified this date or provided the 
necessary information for VA to verify his employment history 
prior to June 2000.  In any event, the current effective date 
of November 26, 1999, for the veteran's TDIU predates his 
self-reported last date of full-time employment in June 2000; 
thus, it is more favorable to the veteran than if VA only had 
considered his last reported date of full-time employment as 
the effective date for a TDIU.  The veteran's SSA records 
show that he was totally disabled as of September 2002.  
Although SSA concluded in December 2004 that the veteran was 
disabled for SSA purposes effective March 1, 1999, due to 
affective or mood disorders and strains and sprains, the 
Board notes that this finding is not binding on VA and 
includes disabilities for which the veteran is not in receipt 
of service connection.  Absent medical or other evidence 
showing that the veteran was unable to secure or follow any 
form of substantially gainful occupation solely as a result 
of his service-connected disabilities prior to November 26, 
1999, the claim of entitlement to an earlier effective date 
than November 26, 1999, for an award of TDIU must be denied.

The Board also finds that the preponderance of the evidence 
is against assigning an effective date earlier than 
November 26, 1999, for the grant of service connection and a 
70 percent rating for depression with personality changes.  
As the RO noted in June 2007, a review of the claims file 
shows that an informal claim for benefits was received on 
November 26, 1999, when the veteran's VA vocational 
rehabilitation counselor requested that the veteran be 
provided with VA psychological evaluation and noted that he 
was experiencing stress; prior to that date, there is no 
record that the veteran filed a formal or informal claim of 
service connection for depression.  An informal claim of 
service connection for depression on a VA Form 21-4138 
completed and signed by the veteran was date-stamped as 
received by the RO on August 10, 2001.  The veteran's SSA 
records show treatment for depression beginning in 2000.  
Simply put, there is no evidence in the claims file that the 
veteran filed an informal or formal service connection claim 
for depression between October 11, 1970, his date of 
discharge from active service, and November 26, 1999, when 
the RO received his informal claim.  Absent evidence showing 
that the veteran intended to file a formal or informal claim 
for benefits prior to November 26, 1999, the claim of 
entitlement to an earlier effective date than November 26, 
1990, for an award of service connection and a 70 percent 
rating for depression with personality changes must be 
denied.

Finally, the Board notes that the veteran has contended in 
multiple lengthy written submissions to VA that it was error 
for the RO and/or AMC not to consider or discuss in detail 
every piece of evidence he submitted in support of his 
claims.  In this regard, the Board notes that it has reviewed 
thoroughly all of the evidence in the veteran's claims file, 
including his SSA file and VA vocational rehabilitation file.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (holding that, although the Board must 
review the entire record, it does not have to discuss each 
piece of evidence).  The analysis above focused on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence which 
were not discussed explicitly in this decision.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding 
that the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than November 26, 
1999, for the award of a total disability rating based on 
individual unemployability (TDIU), including on an 
extraschedular basis, is denied.

Entitlement to an effective date earlier than November 26, 
1999, for the award of service connection and a 70 percent 
rating for depression with personality changes, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


